 STRATFORD LITHOGRAPHERS, INC.469Stratford Lithographers,Inc.andLocal 1, Amalga-mated Lithographers of America,InternationalTypographicalUnion,AFL-CIOandJosephPaganoandPhilip CusumanoandPablo Campos.Cases2-CA-11142, 2-CA-11161, 2-CA-1124 1, and 2-CA-1 1241-2November 27, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 21, 1967, Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledconsolidated proceedings, finding that the Respond-ent had engaged in and was engaging in certain un-fair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the en-tire record in this case, including the Trial Ex-aminer'sDecision, exceptions, and brief, andhereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,StratfordLithographers, Inc.,New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:1.Add at the end of paragraph I (f) of the TrialExaminer's Recommended Order the phrase "ex-cept to the extent that such right may be affected byan agreement requiring membership in a labor or-ganizationasa condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclo-sure Act of 1959."2.Change paragraph 2(f) of the Trial Examiner'sRecommended Order to read as follows:"(f)Post at its premises in New York, NewYork, copies of the notice attached to the Trial Ex-aminer's Decision marked "Appendix." s Copies ofsaid notice, on forms provided by the RegionalDirector for Region 2, after being duly signed bythe Respondent's representative, shall be posted bythe Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material."Substitute the words "a Decision and Order" for the words "theRecommended Order of a Trial Examiner" in the notice [sic] in theevent that this Order is enforced by a decree ofa United States Courtof Appeals, there shall be substituted for the words, "a Decision andOrder," the words "a Decree of the United States Court of Appeals,Enforcing an Order"3.Substitute arabic numeral "10" for "20" inthe first line of paragraph 2(g) of the Trial Ex-aminer's Recommended Order, and delete the word"Recommended."4.Add the following phrase to the end of thesixth indented paragraph of the Notice:except to the extent that such right may be af-fected by an agreement requiring membershipin a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) oftheAct, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.5.Add the following as the last paragraph of theNotice."All our employees are free to become or remainor refrain from becoming or remaining members ofthe above-named or any other organization."While in agreement with the Trial Examiner that the Respondent vio-lated Section 8(a)(3) of the Act by making various changes injob tenure ofemployees, we do not adopt his observation implying that the Respondenthad the burden of proof on this issue The General Counsel established aprima faciecase of violation, and, while the burden of going forward toshow economic justification for the changes shifted to the Respondent, theultimate burden of proof to establish unlawful discrimination remainedwith the General Counsel This burden the General Counsel satisfiedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R. HINKES, Trial Examiner:The complainthereinwas issued on March15, 1967,pursuant to acharge filed on November 4, 1966,by Local 1,Amalga-mated Lithographers of America,InternationalTypo-graphical Union,AFL-CIO,herein called the Union, acharge filed on November 23, 1966, by employee JosephPagano, and charges filed on February 28, 1967, by em-ployees Philip Cusumano and Pablo Campos Each ofthese charges was served on Stratford Lithographers,Inc., herein called the Respondent or Company. TheRespondent is alleged to have engaged in unfair laborpractices by interfering with, restraining,and coercing itsemployees in the exercise of rights guaranteed in Section7 of the National Labor Relations Act, as amended, as168 NLRB No. 65 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell asby thedemotion,discharge,and constructivedischarge of certain employees because of union or con-certed activities, in violation of Section 8(a)(1) and (3) ofthe Act.By answer duly filed,Respondent admitted thejurisdictional allegations of the complaint as well as thesupervisory status of Sheldon Kalver,its president, andWilliam Esposito,but denied the alleged supervisorystatus of Joseph Ciccimaro and Lionel Smith as well asthe unfair labor practices alleged.Respondent's answeralso denied the complaint's allegation that all lithographicproduction employees of Respondent employed at itsplant,exclusive of paper cutters,office clericals,errandboys,shippingand receiving employees,guards,watchmen,and all supervisors as defined in Section 2(l 1)of the Act, constitute a unit appropriate for the purposesof collective bargaining.At the hearing, however, thisdenial was withdrawn by counsel for the Respondent.A hearing was held before me at New York, NewYork,on various dates between March28 and April 7,1967, at which all parties were represented and were af-forded full opportunity to participate,examine witnesses,and adduce relevant evidence.During the presentation ofthe Respondent's case in chief,itsExhibit 19,purportingto be a summary of its sales and to have been taken frominvoices, was received in evidence subject to the condi-tion that, after the hearing closed,counsel for Respondentwould provide counsel for the General Counsel with theinvoices from which the summary exhibit was preparedso that he could satisfy himself on the accuracy of Exhibit19 by comparison with the invoices. It was further agreedthat,in the event of a discrepancy which could not be ad-justed between counsel,Iwould entertain a motion tostrike Respondent's Exhibit 19 and give the parties an op-portunity to suggest proper action.Accordingly,counselfor the Respondent submitted the requested invoices onvarious dates between April 7 and May 22.Respondent's Exhibit 19 is a critical piece of evidence,inasmuch as the action taken by the Respondent in Oc-tober 1966, as well as thereafter,is argued to have beennecessitated by a decline in its sales. It appears,however,that not all invoices are reflected in that exhibit, thus sug-gesting that Respondent'ssaleswere greater than in-dicated by Exhibit 19. This omission was communicatedby counsel for the General Counsel to counsel for theRespondent on May 26, after the former had comparedRespondent'sExhibit 19 with the invoices submitted bythe Respondent.In response,counsel for the Respondentoffered to supply other documents and to produce Pres-ident Kalver for questioning to resolve the issue. Counselfor the General Counsel filed a motion to strike Respond-ent'sExhibit 19 together with all testimony basedthereon. In reply thereto,counsel for the Respondenthas submitted an affidavit from President Kalver ex-plaining the omission as well as a number of additionaldocuments which,it is argued,justify the dismissal of themotion to strike.The fact,if it is a fact,that the Respond-ent can explain the omission by other documents notpresently in evidence or by anex partestatement of itspresident cannot satisfy the requirements which havebeen laid down with respect to the admission of Respond-ent's Exhibit 19. None of the documents and testimonynow offered to justify and substantiate Respondent's Ex-hibit19 is self-explanatory and their reception inevidence at this time, after the close of hearing, would notbe permissible without affording counsel for the GeneralCounsel full opportunity to explore the basis of theproffered explanation.Nor is a reopening of the hearingwarranted in the absence of any excuse or explanationfrom counsel for the Respondent for his failure to haveseen to the completeness of his Exhibit 19 beforehearings closed.Nevertheless,Imust deny the motion tostrike Respondent'sExhibit 19 and the testimony basedthereon.Respondent'sExhibit 19, purporting to be asummary of Respondent's sales, may not be complete, ifindeed some of the invoices are missing.Itwould there-fore appear that the probative value of that exhibit is seri-ously undermined.Itsadmissibility,however, is notdestroyed because of its incompleteness.As far as it wentExhibit 19 was correct,but its reliability is doubtfulbecause of its apparent incompleteness.Briefs have been filed by the General Counsel andRespondent and have been given careful consideration byme'Upon the entire record in this case,Imake the follow-ing:FINDINGS OF FACT1.JURISDICTIONRespondent is, and has been at all times materialherein, a corporation duly organized under,and existingby virtueof, the laws of the Stateof New York. At alltimes material herein,Respondent has maintained an of-fice and plant and place of businessat 17 East 22d Street,in theCity and State of New York,where it is,and hasbeen at all times material herein,engaged in the produc-tion, sale, and distribution of printed material and relatedproducts.During the pastyear,which period is repre-sentative of its annual operations generally, Respondent,in the course and conduct of its business operations,printed,sold, and distributed at its plant products valuedin excessof $175,000, of whichproducts valued in excessof $50,000 were shipped from said plant in interstatecommercedirectlyto States of the United States otherthan the State in which it is located.The complaint al-leges,Respondent's answer admits, and I find that theRespondent is, and has been at all times material,engagedin commerce within the meaning of Section2(6) and (7)of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,Respondent'sanswer admits,and I find that the Unionis now a dLhasbeen at all timesmaterial herein,a labor organization within the meaningof Section2(5) of the Act.1I).THE UNFAIR LABOR PRACTICESA. BackgroundRespondent,Stratford Lithographers,Inc., came intoexistence about 10 years ago. Its first lithographicproductionworkerswereWilliam Esposito(now itsgeneral superintendent) and Joseph Ciccimaro.Early inThe unopposed motion to counsel for the General Counsel to correctthe transcript at a number of instances is hereby granted STRATFORD LITHOGRAPHERS, INC.4711960 another production worker,Smith,was hired.Shortly thereafter Knipl was hired.Thereafter,variousadditions were made to the lithographic production force,Villane in 1962,Campbell and Susser in 1963, Kosheland Campos in 1964,LoGuidicein 1965, Cusumano andPagano on February 7, 1966,and Pravata in June 1966.Throughout this period of time, Respondent'spracticewas to utilize an employment agency of whom itrequested"trainees,"having previously found thatrequests for delivery boys or messengers resulted in thereferral of undesirables.In recruiting its help Respondentemphasizedthedesirabilityofsome technicalbackground,machine shop work,or printing press ex-perience, and in interviewing applicants,held out theprospect of advancement from the initial jobs of generalhelpers to press operators and pressmen.Immediately prior to July 1966, there were threepresses in operation at the Company: a 29-inch, a 35-inch, and a 38-inch two-color.Another 38-inch two-colorpress was purchased by the Company in July 1966, anddesignated as the 38-J, the older 38-inch two-color pressbeing designated as the 38-A. Each of these presses wasrun by a pressman and, in some instances,by an addi-tionalworker called an operator or feeder.In addition,here were trainees or general workers who participatedin the production work of these presses,working on oraround them.The Respondent limits itself to presswork,purchasingfrom outside supplier the printing plates from which itprints.In its experience the Respondent had sustained periodsof little activity.Thus, various of the employees testified,without contradiction,of periods in 1961, 1962, 1964,1965, and 1966,when one or more presses were inopera-tive.Atsuch times, even though many of the employees,having no work to do, merely loafed,played cards, orslept,the Respondent made no layoffs.During July and August 1966, sales activities of theRespondent slackened somewhat.At the same time thenew 38-inch two-color press was being installed.In Sep-tember,Respondent's sales increased.On September 6,a new employee,Laurenceau,and on September 9,another employee, Sodano, were hired.Both of these ad-ditions to the work force were hired to be messengers orerrand boys rather than trainees.B.The October EventsUntil October 1966, no union represented the Respond-ent's lithographic production employees.On or aboutOctober 7, the Union signed up four of the Respondent'semployees.Campbell,Villane, Cusumano,and Campos.On or about October 11, the Union signed up employeeKnipl.About the same time salesman Jones, who ac-counted for a substantial part of Respondent's sales, quit.On October 17, the Union filed a petition for an elec-tion among the Company's lithographic production em-ployees. President Kalver received notification of the fil-ing of the petition from the National Labor RelationsBoard on October 18 About the same time still anotheremployee, Pagano,came to the Union's headquarters andasked theUnion's business agent to sign an authorizationcard.The business agent declined the offer saying thatPagano's signaturewas unnecessary.In testifying,Pagano stated that he was willing then and was stillwilling to have the Union represent him.C.The Composition of the UnitFor the week of October 17 to 21,the following em-ployeeswere engaged in lithographicproduction work:KniplLoGuidiceCampbellPaganoKoshelCusumanoCamposCiccimaroVillaneSmithDuring theweek endingOctober 28, LoGuidice left toentermilitary service and Villane was firedfor fighting onthe job,thus eliminating thesetwo employees from thelist ofproductionworkers as of the previous week above.Of the workerslistedabove, the Unionobtainedauthorizationcards from Kmpl, Campbell, Cusumano,Campos, and Villane.In addition,Paganohad orallyauthorized the Union torepresent him, an authorizationwhich Paganoconfirmedduringhis sworntestimony atthis hearing.2There appears to beno dispute as to the inclusion in theunit of Knipl,Campbell, Koshel, and Campos,as well asVillane and LoGuidiceup until the time thesetwo left theemploy ofthe Respondent.The Unioncontendsthat Cic-cimaro and Smithoccupied supervisorypositions andshould be excluded. The Companyarguesto the contraryand, in addition,argues for the exclusionof Cusumanoand Pagano.Moreover,it contendsthatemployee Sussershould be includedas utilitypressman.Theseissues willbe taken up in turn.ICiccimaroAlthough Superintendent Espositofirst testified thatCiccimaro wasa "senior pressman"in October1966, helater stated thatCiccimarowas "more than a seniorpressman."He also addedthat Ciccimaroordered ink,directed the employees to bring up skids, and did "what-ever he felt would behelpful."Esposito claimed to be theone whoactuallytransferred employees within the plantand thatCiccimaromerelycarriedout his orders.Esposito conceded,however,that his activity was only todesignate which press wouldworkovertime and not theman on the press. He also admitted thatCiccimaro hadthe power to transfer employees at times, and saw to theproper quality maintenance of jobs and that all presseswere running.Esposito claimed to be in charge during theday, butadmitted that during overtime periods Ciccimarowas in charge andconcededthatCiccimaromay have as-signed Cusumano to oneof thepresses.The testimony of the workers, however, was muchmore specific and I credit their testimony In essence,they testifiedthatCiccimarowore street clothes, unlikethe other workers in the pressroomwho woreuniforms.They furtherstated that he was not assigned to anyspecificpressbut walkedaround okaying.jobs, rulingsheets,and startingjobs.Moreover,SuperintendentEsposito introducedCiccimaroto the other employeeswhen theywere hired, and called him foreman.Variousemployeestestified that Ciccimaro toldthem what to doI1Ben Ginsburg, Inc, ddb/a Brunswick Meat Packers,Brunswick Tal-low Co,164 NLRB 887 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDand made the assignments.AlthoughEsposito testifiedthat the other workers merely respected Ciccimaro'sjudgment because of his experience, he admitted that Cic-cimaro's judgment prevailed over that of other pressmenand this arrangement was adopted and approved byEsposito.Moreover,Esposito's dependence on Cic-cimaro's judgment was patent when Esposito testifiedthat he could not recall any time that Ciccimaro waswrong.Ciccimaro was not called to testify by the Respondentalthough he is still employed by it. Nor is this issuetouched upon in the brief received from counsel for theRespondent.After careful consideration of the recordevidence on this issue I conclude that Ciccimaro was asupervisor in October 1966, within the meaning of thatword in Section 2(1 1) of the Act.2.SmithSmith, who was hired by the Respondent in 1960, was, -next to Ciccimaro,the most experienced and most seniorpressman at Stratford.According to the Respondentthere was an oversupply of pressmen around April orMay 1966, as a result of which,when Smith was not on apress, he was a "wanderer."Some of the workers alsotestified that Smith was only a pressman when running apressThe issue, therefore,is narrowed to the activitiesof Smith when not running the press and the extent ofsuch activities.Respondent admits that Smith would assist youngerpressmen,but that he was not skilled in dealing withothers or apt in his choice of words. This characterizationof Smith is supported by some of the testimony of theworkers. Some of the workers further testified that Smithhad no authority to take a man off a press, but that hisauthority extended only to general helpers, errand boys,and operators.Respondent argues that, since all press-men had authority over general helpers,errand boys, andoperators,Smith's functions were not that of a super-visor.This view of Smith's functions,however, is oversim-plified.It ignores the additional testimony of witnesseswhich I credit and which casts a different light on Smith'swork.Thus, Pagano testified that other pressmen merelyasked operators to do things, but Smith ordered themBoth Cusumano and Campbell testified that Ciccimarointroduced Smith to them as his assistant foreman and in-structed them to listen to Smith when Ciccimaro was notthere.Moreover,Smith did assist Ciccimaro in tellingothers what colors to run,ordering inks,ruling up sheets,giving job tickets,and assigning work. It appears clear tome, therefore,that when Smith was not running a presshis activities were supervisory.Moreover,Smith ran a press but infrequently betweenMay and October 1966. Except for occasional nightwork,Smith had no assigned press until the new 38-J wasinstalled.Even during such night shifts, Smith would de-cide what time to quit and would be the one who closedthe place.Smith was the senior pressman on such nightshifts, Ciccimaro being away. As a result, the other work-ers on the night shift regarded Smith as in charge andwould go to him if something was needed.On balance,therefore,Ifind that Smith was, in fact,assistantto Ciccimaroand a supervisor.Respondent's at-tempt to characterize Smith as a "wanderer"is incredibleconsidering the fact that his salary was substantiallyhigher than any other worker engaged in production withthe exception of Ciccimaro.Therewas a period of approximately 1 month in 1966when Smith was the pressman on a press during the dayas his regular assignment.This was immediately follow-ing the installation of the new 38-inch two-color presswhen it was important to get the machine started right andto eliminate any "bugs." As of the beginning of October,however,Knipl was assigned the pressman's job on the38-J. Smith resumed his regular supervisory functionsduring the day. I conclude,therefore,that Smith's activi-ties were of a supervisory nature assisting Ciccimaro dur-ing daytime work in October 1966, because of the wayCiccimaro held him out to other employees,because ofthe assignments that he made to other employees, andbecause of the orders he issued and which were obeyedby other employees. Insofar as Smith may have had anynight-shiftduty in October 1966, it consitituted but asmall proportion of his total time and, even though he wasworking on a specific press for such night shifts, his ac-tivitywas, nevertheless,colored with supervisory func-tions because of the way in which he directed the work ofthe other night-shift employees in addition to running thepress to which he was assigned.Smith'sactivities,although not encompassing the authority to hire or fireany other employee, did include the authority to directthem responsibly,which direction was not merely routinebut required the use of independent judgment within thedefinition of the term"supervisor"in Section 2(11) of theActSmith,likeCiccimaro,isstillemployed by the Re-spondent but he did not testify in the proceeding,leavingthe testimony of the employees concerning Smith uncon-tradicted by either Ciccimaro or Smith,the two mostknowledgeable about this issue.3.SusserThe Companyargues for the inclusion of Susser in theunit.According to Esposito,Susser was hired in 1963 asan errand boy and progressed from that to press operatorand pressman.In 1965, he was on military leave for some4 or 5 months and returned to the employ of the Respond-ent in the beginningof 1966. He wasthen assigned towork in the office.According to Esposito,Susser spentthe major part of his time working with him in the office.As Esposito said, "there was no place for him in thepressroom, more or less." When things were busy,Susserwas kept busy practically full time assisting Esposito,and, when things were not busy, he assisted Esposito tothe extent that he could but otherwise did nothing.Esposito was able to recall but one or two times that heused Susser in the pressroom in 1966 before October.Susser,likeEsposito and Ciccimaro,wore streetclothes, not a uniform like the production workers.Iconclude,therefore, that Susser was not a productionemployee of the Respondent in October 1966, and that hemust be excluded from the unit.His work on presses atthat time and for months before was a rare and sporadicmatter and of brief duration. I his would not be sufficientto create a community of interest on the part of Susserwith the production workers of the Respondent.''Berea Publishing Company,140 NLRB 516,The Horn & HardartCompany, 147 NLRB 654 STRATFORD LIGHOGRAPHERS, INC.4.CusumanoCusumano was referred by the employment agency tobe a printing press trainee in February 1966. At the em-ployment interview, Esposito and Kalver told him that hewould be doing odd jobs like helping the pressmen, goingon errands occasionally, and working in the shipping de-partment, but that eventually he would be put on a press.Cusumano told them that he did not want an errand boy'sjob but was assured that his errands would be "just oncein a while." As a trainee he worked around the pressesmaking dampers, filling solvents, and doing other generalwork. After about 2 months, he was made an operator onthe 35-inch press working under Villane who was thepressman He continued in that activity from about Aprilthrough October 1966.Although Kalver testified that he did not want Cusu-mano in the unit because he did not have as much opera-tor experience as others, his desires in this matter are notdeterminative of the issue. There is no doubt that forseveralmonths prior to October 1966 Cusumano hadbeen a regular, full-time operator of a printing press, en-gaged in production. He must therefore be included in theunit.5.PaganoPagano, like Cusumano, was hired as a trainee inFebruary 1966, and was promised work on the press intime. For the first month of his employment his primaryduties were cleaning up the shop, running errands, andworking in the shipping department. Then he was taughthow to make dampers and blankets for the presses anddid general work around the presses. After about 2months of such activities he was instructed by Ciccimaroto keep his eye on the presses and what was going on and,on a few occasions, he helped out on the press. Then hewas taught to wash up the presses and, in September1966, was assigned by Ciccimaro to be night-shift opera-tor on the 38-J under Smith who was the pressman. Thisnight-shift work as an operator ended in about a week andPagano returned to his day-shift work of helping out thepressmen and operators and working around the presses.About 2 weeks before the end of October 1966,LoGuidice, the 38-J operator, received his draft noticeand Ciccimaro told Pagano to work with LoGuidice. Cic-cimaro further instructed Pagano to do nothing else but tostay with LoGuidice and learn "the little different thingsabout the press."LoGuidice left for military service sometime during theweek ending October 28, and Pagano then became theoperator on the 38 J under Knipl as pressmanIconclude and find that during the early part of Oc-tober 1966 Pagano was engaged in the work of a generalhelper around the presses, and that, starting around themiddle of October, his work was to learn the job of opera-tor on the 38-J press, the job to which he was assigned onor about the middle of the week ending October 28.There can be no doubt that in October 1966 Pagano wasan employee engaged in lithographic production and hadno function as a papercutter, an office clerical, an errandboy, a shipping or receiving employee, a guard, awatchman, or as a supervisor, and must, therefore, be in-cluded in the unit.6.Conclusions as to the composition of the unitFor the week ending October 21, 1966, the following473employees were engaged in lithographic production work,exclusive of supervisors:KniplVillaneCampbellLoGuidiceKoshelPaganoCamposCusumanoRecord evidence shows that six of the above eight em-ployees authorized the Union to represent them, a clearmajority.As of the week ending October 28, the following em-ployees were engaged in lithographic production work,exclusive of supervisors:KniplCamposCampbellPaganoKoshelCusumanoRecord evidence shows that five of these six em-ployees authorized the Union to represent them, again aclear majority. In both instances the Union's majority isunaffected even without Pagano's oral authorization.Even were we to add the name of Susser to the unit, theresult would be the same. Koshel was the only unit em-ployee who had not given the Union authorization torepresent him. He also had spoken against unions in con-versations with Pagano and Cusumano, in the presenceof Smith.D. TheRespondent's Reaction Following the Receiptof Notification of the Filing of thePetitionKalver testified that upon receipt of the notification ofthe filing of the petition on October 18, 1966, he spoke tosome friends because he was upset about it. It was notuntil 2 days later, on October 20,1966, that he spokeabout it for the first time to anyone in the plant. At thattime he spoke to Esposito and showed him the notifica-tion he had received from the N LRB.He further testifiedthat on the following day, October 21, Knipl came intohis office for the okay of a color sheet.Having been ad-vised by one of his friends,"to be careful what you say,"Kalver asked Knipl"circumspectly," "Is there any trou-ble in the plant?"According to Kalver, Knipl denied trou-ble and Kalver told Esposito that Knipl did not knowanything about"this."Knipl's testimony,which I credit,was that Kalver told him that he could not understandwhy "this had happended"and that Kalver had nothingagainst unions.When Knipl asked Kalver what he meant,Kalver said "You know what I am talking about" and,despite Knipl's repeated denials, insisted that Knipl knewwhat he was talking about.On October 21, Esposito told Ciccimaro about theUnion's trying to organize Respondent's plant.Ciccimarotold Esposito he had not heard about it.Campos testifiedthat around the middle of October 1966 Ciccimaro askedhim whether he knew anything about the Union,saying"The Union is trying to get in." Campos denied knowinganything about it, although,as a matter of fact,he had al-ready signed a union card at that time. The Respondenthas offered no contradiction to this testimony,and admitsthat Ciccimaro reported back to Esposito that Camposand Campbell had told Ciccimaro they knew nothingabout the Union.Campbell and Campos testified to a conversation theyhad with Ciccimaro a couple of days after the notificationconcerning the Union'spetitionwas received by the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent.According to both of these employees, Cic-cimaro asked why they had to go to an"outside source."Ciccimaro told them"Youse didn'thave to go to an out-side source.Anything you wanted in the shop I wouldhave got for you All you had to do was ask me. I wouldgo into the office and fight for you."Around the same time, Smith approached Campbelland asked him if he knew why the Union was coming in.When Campbell denied knowing, Smith told him that the"Bosses were willing to pay half the Blue Cross and BlueShield for the employees,"costs which the employeeshad borne themselves up until then.Here, too, theRespondent has offered no contradiction of thistestimony.On October 24, Respondent was notified that an infor-mal conference on the Union'spetition for an electionwould be held on November 1.On October 25 or 26, Villane had a fight with Campos,as a resultof which Villane was fired. Afterwards, Cam-pos had a conversation with Kalver. Kalver asked himabout the shop'smorale, to which Campos replied thateverybodyseemshappy, but Kalver replied "Come on,Paul, you know better than that,"and pressed Campos totell him about any problems. According to Kalver, he feltterrible, realizing that a fight had taken place, he hadreceived notification from NLRB,salesman Jones hadleft him on short notice,and his monthly sales volumewas down. According to Kalver,he then spoke to hisfriends about the Union's advent,and they advised himto run a more efficient operation because his labor costswere going to go up. Kalver then examined his labor costsfor the months of October and September 1966 and foundhis labor costs for October 1965 to be 20 percent lessthan the labor costs of October 1966, despite a highervolume in 1965. A similar relationship of lower labor costand higher volume was found for November 1965, ascompared with the anticipated labor costs and salesvolume for November 1966. Kalver then told one of hisfriends that he was thinking of cutting his laborcosts byletting go the delivery boys hired in September. Kalverthen called his accountant and asked to see him im-mediately but had to content himself with an appointmentthe following Saturday,October 29. In the meantime, onOctober 28, he was referred to an attorney by a friendand made an appointment with the attorney for the fol-lowingMonday, October 31. On Saturday, October 29,Kalver met with his accountant and was joined byEsposito.Theydiscussed cutting labor costs and decidedto release the delivery boys, Laurenceau and Sodano. Totake their place,Pagano would be moved from 38-Joperator and Cusumano from 35-inch operator.Instead,Susser would come out of the office and take Pagano'splace as 38-J operator,and Ciccimaro would take Cusu-mano's place as 35-inch operator.Smith would takeKnipl's place as 38-J pressman, Knipl becoming 38-Aoperator.Koshel,who had been the 38-A operator,would become the 29-inch pressman, replacing Camposwho would become pressman on the 35-inch press.On October 31, the day before the scheduled informalconference concerning the Union'spetition, the abovedecisions were carried out. Pagano and Cusumano weretold by Esposito and/or Smith that they would go back tothe presses later but until then they were not to workaround the presses, even as helpers.Thus,later,whenCampbell asked Cusumano and Pagano for help, Smithordered them away, and even when Smith asked for theirhelp, Esposito ordered them away.The shift thus decided had the effect of changing theroster of production employees as followsProductionSu ervisorsEmployeesand OthersBeforeOct.28CamposXEspositoKniplXCiccimaroCampbellXSmithKoshelSusserPaganoXLaurenceauCusumanoXSodanoOct. 31CamposXEspositoKniplXPaganoCampbellXCusumanoKoshelCiccimaroSmithSusserX - UnionauthorizationsOn November 1, the Respondent's attorney appearedat the scheduled informal conference and proffered aneligibility list of production employees as shown aboveunder the date of October31. The Unionrefused to ac-ceptthe Company's list and instead filed its charge inCase 2-CA-1 1142.E.Events Following the Company's October 31ReassignmentsAbout I week after the October31 reassignments,Smith approached Cusumano and asked him how he feltabout the Union,and then,about a week afterwards, Cic-cimaro told Cusumano that he had a great future with theCompany and that he wanted to make Cusumano a press-man or operator but that,ifCusumano went for theUnion,itwould not be good for Cusumano, he wouldn'tbenefit by it, and money would be taken out of his pay forthe Union.Although Knipl remained in the appropriate unit, itshould be noted that his job was changed from that ofpressman on the 38-J to that of an operator on the 38-A,a job of much lesser responsibility and importance.Kalver in his testimony explained Knipl's transfer on thebasis of Knipl's alleged loss of "pressmanship"during hismilitary service.It should be noted,however,that themilitary service ended at the beginning of 1966 and thatthereafter Knipl was entrusted with the work of a press-man even on the newest and most advanced press in theRespondent's shop,the 38-J.Esposito had even toldKnipl he was doing well on the new press and this is cor-roborated by company records showing Knipl to haveearned more overtime during the week ending October28 than any other employee. Kalver further attempted toexplain the switch affecting Knipl when he testified thatKnipl did not replace Campos as pressman on the 29-inchpress because Knipl might have thought it a demotion. It STRATFORD LITHOGRAPHERS, INC.is difficult to understand Kalver's rationale.If Kalver wasso concerned about Knipl's feelings on being transferredfrom pressman on one press to pressman on anotherpress, he should have been equally, if not more so, con-cerned about transferring him from pressman to operator,a job of lesser importance. Nevertheless, Kalver admittedthat he did not know how Knipl felt about becoming anoperator on the 38-A.Ciccimaro was made operator on the 35-inch press.This in itself was odd inasmuch as Ciccimaro was admit-tedly a throughly seasoned pressman,and his skills wouldbe underutilized as a mere operator on the 35-inch presswhere he would be working under Campos who was arelative newcomer.The Respondent attempts to explainthis transfer by stating that Ciccimaro was put there sothat he could observe and lend a hand to both Campos, onthe 35-inch press, and Koshel on the 29-inch press. Thetestimony of Campos, which I credit, establishes, how-ever, that Ciccimaro performed the operator's duties foronly about 2 hours of the day andspent therest of histime doing the same supervisory activities he had donebefore, with the exception of assigning employees to theirtasks.Even this, however, was resumed by Ciccimarowithin about 30 days after the reassignment of the em-ployees had been made. Moreover, Ciccimaro did not doall of the customary duties of an operator while workingas an alleged operator.Thus, forexample, he refused toload the feeder for Campos, obliging Campos to do thatwork himself I conclude and find, therefore, that Cic-cimaro's alleged transfer to thejob ofoperator on andafter October 31 was a mere sham and that, to all intentsand purposes, he remained the supervisor he had beenprior thereto.On or about November 22, Pagano and anotherdelivery boy, not herein involved, were laid- off andreferred to a printing industry agency for possible em-ployment elsewhere.In this connection it should be notedthat the Respondent in its answer filed in this proceedingstated that Pagano was promised a recall at its first needof errand boys. At the hearing, however, it was concededthat the Respondent's answer was not correct and thatPagano was not told he would be recalled. Nevertheless,Respondent did recall Pagano on February 10, 1967, of-fering him an errand boy job which was the same activityhe had for the Respondent before his layoff in November,but unlike the work he did for the Respondent prior toOctober 31. Pagano refused the offer of employment.Respondent'spersonnel practices also underwent achange. Whereas it had always been rather generous in itsallowances for tardiness,absences,and extended lunchperiods, it embarked on a much stricter program after Oc-tober3 1. Thus,when Knipl absented himself on accountof illness, upon his return he was asked to obtain a doc-tor's certificate although such a requirement was not im-posed on him in the past nor had it been imposed on otheremployees for similar absences prior to October 1966.Similarly,when Campos refused to work overtime onNovember 22, he was given a letter of reprimand. In thepast, the matter of overtime was strictly voluntary andseveral of the employees had refused overtime withoutany censure whatever.About Christmastime 1966, Kalver interviewed eachemployee, as was his practice at such season in previous475years. In previous years he had given his employees payraises and bonuses on such occasions and at Christmas1966, he did the same. Thus, Ciccimaro got a $15 weeklypay raise, and Smith,Susser,Campbell, and Koshel got$10 weekly pay raises. Campos and Knipl, however, gotno pay raise whatever but were promised a pay raise to beeffective the following March 3 1. The employees alsoreceived United States SavingsBonds.Thus, Ciccimarogot a $750 bond and Smith, Campbell, Susser, andKoshel got $250 bonds. Knipl and Campos, however,were not given any. Kalver told Knipl that his raise andbonus would be given if Knipl caused "no trouble " WhenKnipl asked what Kalver meant, Kalver merely saidKnipl knew what he meant. Similarly, Kalver told Cam-pos that his raise and bonus were delayed because Cam-poswas "on report." Cusumano was given a $2.50weekly pay raise and a $25 bond. At the same timeKalver told the employees that he likes to give the em-ployees something new every year4 and that this year theemployees who had worked for theRespondentfor morethan 1yearwould have their Blue Cross and Blue Shieldinsurance premiums paid by the Company.In the past theCompany had done so only for those employees who hadbeen with the Company for 5 years or more.In February 1967, Campos was laid off, allegedly forlackofwork for him.Cusumano then approachedEsposito and asked for the job that Campos had.Esposito, however, said that there was no opening andtold Cusumano that his job was running errands and al-ways had been running errands, despite the fact thatCusumano had been working the presses for manymonths before October 31, 1966. Cusumano refused tocontinue to occupy the job of delivery boy and quit.Campbell was assigned the job of pressman on the 35-inch press and was given a raise in pay because he wasthen obliged to run the press without the assistance of anoperator or feeder. In a conversation with Campbell atthat time,Esposito told him that Campbell's work wasvery good and that he did not have any problem withCampbell. He also told Campbell that Campbell wasbeing hurt because Esposito did not know whether Camp-bell was for or against the Union and could not be trusted.This conversation was not denied by Esposito.Finally, on March 31, 1967, the date which marked theend of the 90-day probationary period for Knipl, Re-spondent again failed to give him any wage increase orbonus.F.The Respondent's DefenseReference has previously been made to the testimonyof President Kalver to the effect that the actions taken onOctober 31, 1966, were brought about by decline in thesales volume, the loss of an important salesman, and therealization that some savings in costs would have to bemade, particularly in view of the higher costs occasionedby thepurchase and installation of the new 38-J press.He conceded, however, that his actions were triggered bythe receipt of the Union's petition for an election.As found earlier, Kalver checked his labor costs forOctober 1966 carefully and compared them with thelabor costs of October 1965. He then "idly went throughthe rest." As Kalver put it, "as a matter of fact I don't be-4 In fact,however,only pay raises and bonuses had been given em-ployees in past Christmases The extra hospitalization insurance benefitannounced Christmas 1966 was a departure from past practice 476DECISIONSOF NATIONALLABOR RELATIONS BOARDlieve it took any time at all." He did not think he checkedanything other than the total labor costs minus the officewages or salaries. When asked how he could judge hiscosts without considering sales volume at the time, hereplied that he did not have to check that because it is afigure he "consistently lives" with and that he is "con-sistently aware" of his volume. Nevertheless, at the timeof the hearing in April 1967, he was unable to state whathis volume of sales was 12 months earlier in April 1966.Later he testified that he had some basis for a comparisonbut could not remember what it was. Still later he testifiedthat he must have had access to his annual tax report forthe necessary sales volume. He added, however, that hewas not sure that he used it. He also admitted that he didnot consider how much overtime pay was involved in thetotal wage figures which he considered at the time.Ifind Kalver's testimony concerning his comparison ofcosts unreliable. I find it hard to believe that the owner ofa small business who had been actively engaged in itsoperation for about 10 years would have been socompletely unaware of his labor costs as his testimonywould suggest. Moreover, having found that his laborcosts were higher than he thought they ought to be, itstrainsmy credulity to believe that such a businessmanwould study labor costs without considering the salesvolume generating such labor costs or that he wouldignore overtime figures or the numbers of personnel in-volved or other important details before embarking upona radical program of transfers, demotions, and layoffs, ac-tions which he had never undertaken before. Nor can Ibelieve that Kalver and Esposito, having lived for yearswith a certain shop arrangement and practice, would radi-cally alter that arrangement and practice practically over-night, unless it was important to do this before November1,1966, the date of the scheduled conference at theNLRB office.Kalver also testified that he was upset because he hadlost an important salesman, an event which could, ofcourse, diminish his future sales volume. It is significant,however, that Kalver elected to carry on with a "develop-ing salesman" until March 1967, 1 week before the hear-ing in this case, when the important salesman who left inOctober 1966 was replaced by a new salesman.As respects the increased expenses resulting from theinstallation of the new 38-J press, it is hard to see howKalver could have arrived at any specific figure for thatnew press expense back in October 1966, inasmuch as inApril 1967, when Kalver testified in this proceeding, hewas still unable to give more than a wide range for theadded expense involved in the 38-J.Kalver further testified that as of October 1966 heforesaw a poor sales volume for the following month,November, and that his actions were also prompted bythis consideration.As he put it, he could know thevolume of his November business in late October. It ishard to reconcile that statement, however, with the actionof Kalver's hiring two additional messengers in Sep-tember 1966 just before the Company experienced drasti-cally lower sales volume in October 1966. I cannot butconclude that Kalver was unable to predict the businessanticipated for a coming month at sometime during theprevious month and that he was unable in October 1966topredict the lower sales volume experienced inNovember 1966.There are other inconsistencies and discrepancies inthe testimony of the company witnesses. Thus, Kalverfirst testified that he had been instructed by the employ-ment agency to request trainees rather than delivery boysbecause the employment agency could collect a larger feefrom the applicant. He later modified his use of the wordinstructed to state that there was an "understanding"between the Company and the agency and finally saidthat he had not been asked to place his order for traineesrather than delivery boys so that the agency could chargethe greater fee. Similarly, the testimony of company wit-nesses made little or no mention of the qualifications of itsemployees except to suggest that they were not qualifiedto be operators or pressmen, with the result that only oneemployee had the alleged qualifications to be an operator.Yet the record is quite clear that Respondent enjoyed thesatisfactory performance of many others in that capacityover the years.In sum, I find that the testimony of the Respondent'stwo chief witnesses, Kalver and Esposito, was incon-sistent, evasive, and, therefore, lacking credibility An ex-ample of the testimonial evasion is found in the testimonyof Esposito concerning his power to impose discipline.On direct examination he answered readily that he hadthe power to "impose discipline." On cross-examination,however, he was not sure that he had the meaning of thestatement, that the word "impose" confuses him, that hecould not answer the question without a little explanationof the word "impose," that he didn't think one can imposediscipline, that he didn't think it is a correct sentence, thathe feels that he should be a little careful because wordsseem so important, that maybe if the question were put inanother way he might be able to answer it, and so on. Atanother point Esposito testified that it was company pol-icy to switch presses, in apparent justification for thereassignmentsmade on October 31, 1966. EmployeeCampbell, however, testified that operators had neverbeen demoted to helpers if their presses were running.This testimony was not contradicted. Since recordevidence shows that all of the presses were running on orabout October 31, 1966, and some of them on overtime,it is clear that the alleged company policy of switchingpresses could not explain why some of the operatorswhose presses continued running at that date weredemoted to helpers contrary to established companypractice in previous years.On balance I conclude and find that a preponderanceof credible evidence establishes that the reassignments ofOctober 31, 1966, were not dictated by economic con-siderations but were, as admitted by President Kalver,triggered by the receipt of the Union's petition for anelection. The reassignments were preceded by so-called"circumspect" questioning of employees and the coerciveeffect of such questioning is indicated by the refusal ofsome employees to admit to their union sympathies or ad-herence. Some of the conversations were more direct incontaining express or implicit promises of benefits to theemployees and suggestions that the employees did notneed a union but that company supervisors would fightfor them.The Company then proceeded more directly todismember the bargaining unit on the eve of thescheduled informal conference so that on the day of theconference the Company was able to produce a list of em-ployees in the unit, the majority of whom it had reason tobelievewould support the Company rather than theUnion. In so doing it used the two messenger boys, Lau-renceau and Sodano, as pawns eliminating them as em-ployees and replacing them with two of the union ad-herents from the pressroom, Pagano and Cusumano. To STRATFORD LITHOGRAPHERS, INC.477insure the loss of Pagano and Cusumano from the bar-gaining unit, Respondent then limited their functions todelivery services and specifically instructed them not tobe used around the presses despite their work aroundpresses for some time previous. No justification for thislimitation of their functions has been shown.The Supreme Court has stated:Some conduct, however, is so "inherently destruc-tive of employee interests," that it may be deemedproscribed without need for proof of an underlyingimproper motive... .... once it has been proved that the employer en-gaged in discriminatory conduct which could haveadversely affected employee rights tosomeextent,the burden is upon the employer to establish that itwas motivated by legitimate objectives since proof ofmotivation is most accessible to him.[N.L.R.B. v.Great Dane Trailers Inc.,388 U.S. 26.]The record evidence of this case is clear that theRespondent's motivation had little or no legitimate objec-tives. Certainly Respondent has failed to carry its burdenof establishing by a preponderance of credible evidencethat its actions of October 31, 1966, were motivated bylegitimate objectives.Nor was the Respondent satisfied with its dismember-ment of the bargaining unit. Thereafter it maintained itspolicy of no presswork for Pagano and Cusumano despiteearlier assurances of their return to presswork. Theirrefusal to continue working as mere delivery boys andPagano's refusal of reinstatement as a delivery boy mustbe deemed justifiable in view of my conclusion that theirdemotion to delivery boys was an unfair labor practice.The denial by the Respondent of Christmas salary in-creases and bonuses to Campos and Knipl as well as thediminished salary increase and bonus to Cusumano mustbe deemed to be a continuing implementation of the antiu-nion behavior of the Respondent. Respondent attemptsto justify its treatment of these employees by testimonythat the performance of these employees was not satisfac-tory.The uncontradicted testimony of the employees ofthe Respondent, however, is that the acts of which theseemployees are accused, such as lying on skids, taking ex-cessive lunch periods, refusing overtime, or being absent,were all committed by the employees generally beforeOctober 31, 1966, without censure or reprimand. The in-stitution of these stricter standards immediately after theRespondent received notification of the Union's petitionfor election suggests that the reason for their institutionwas the receipt of that petition. Respondent has failed toestablish by a preponderance of credible evidence anyother reason for them at that time. It follows, therefore,thatRespondent's postponement of pay raises andbonuses to Knipl and Campos for alleged "trouble" or"on report" was a continuation of its antiunion policy. Itis significant to me to note that of the six employees con-stituting the bargaining unit on October 28, Campos,Knipl, Campbell, Koshel, Pagano, and Cusumano, onlyKoshel, who had spoken against unions, had not given theUnion his authorization. As for the others, Pagano wasforced to quit in November, Campos and Knipl were de-nied pay increases and bonuses in December, Camposbeing laid off later, and Cusumano was given a diminishedincrease and bonus at that time and later forced to quit.Only Campbell appears to have suffered no loss as aresult of his union adherence, but this is easily explainedinEsposito's conversation with Campbell in February1967, wherein Esposito told Campbell he didn't knowwhether Campbell was for or against the Union.The record makes mention of the Respondent'signorance of the union sentiments of some of its em-ployees. Regardless, however, it is clear that prior to Oc-tober 31, 1966, when the unit consisted of six employees,Respondent knew that Koshel had antiunion sentiments.By transferring Pagano and Cusumano out of the unit, itknew that at the most there were only three union ad-herents left in it. By transferring Ciccimaro, Smith, andSusser into the unit, it could be assured of a majoritywithin the unit whose sympathies were with the Com-pany, thus defeating any chance of a union victory byelection.CONCLUSIONS OF LAW1.By unlawfully interrogating employees concerningtheir union activities and attitudes, by offering or grantingbenefits to discourage union activities, by threateninglosses to employees if they join the Union, and by solicit-ing employees to abstain from joining the Union, usingthe offices of the Respondent instead, Respondent has in-terfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of theAct, thus engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.2.By the dismissal of certain of its employees, thetransfer of others, the refusal to reinstate those im-properly removed from their jobs, and the denial ofChristmas bonuses and pay raises to certain of its em-ployees as well as by the lesser grants given one em-ployee at that time, Respondent has discriminated in re-gard to the hire and tenure of employment of employees,thereby discouraging membership in or activities on be-half of the labor organization, thus engaging in unfairlabor practices within the meaning of Section 8(a)(3) ofthe Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found the Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom, and, in view of the flagrant and widespread na-ture of these practices, that it cease and desist from in anymanner infringing on the rights of employees guaranteedby Section 7 of the Act. Since I have concluded that themovement of personnel on October 31, 1966, andthereafterwas motivated by the Respondent's unionanimus, I shall recommend that it be ordered to restoresuch employees to the positions held prior to October 3 1,1966, and make them whole for any loss of earnings suf-fered by reason of the discrimination against each of themby payment of a sum of money equal to that which eachemployee normally would have earned as wages from thedate of discharge or layoff to the date of Respondent'soffer of reinstatement to the position held by that em-ployee prior to October 31, 1966, or the date of each em-ployee's return to duty, whichever is earlier, less any netearnings during said period(Crossett Lumber Company,8NLRB 440) and in the manner prescribed in F. W.Woolworth Company,90 NLRB 289, together with in-terest thereon at the rate of 6 percent per annum as setforth inIsis Plumbing & Heating Co.,138 NLRB 716. Inaddition, I shall recommend that the Respondent be or- 478DECISIONSOF NATIONALLABOR RELATIONS BOARDdered to grant the salary increases and the bonuses whichKnipl,Campos, and Cusumano would normally havereceived at Christmastime 1966, together with interestthereon computed in the same manner as interest onearnings.In addition, I shall recommend that the Respondent berequired, at the request of the Union, to bargain collec-tively with said Union as the exclusive representative ofall employees in the appropriate unit and embody in asigned agreement any understanding reached. Havingfurther found that the Union represented a majority of theemployees in said appropriateunitfrom about the middleof October 1966, and thereafter, which majority Re-spondent attempted to destroy by its unfair laborpractices, an order requiring the Company to bargainwith the Union is necessary to restore as nearly aspossible the situation which would have obtained but fortheCompany's unfair labor practices.BetterVal-UStores of Mansfield, Inc.,161NLRB 762, and casescited in fn. 2 thereof;Northwest Engineering Company,158 NLRB 624.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and con-clusions of law, I recommend that Respondent, StratfordLithographers, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Offering or granting benefits to discourage unionactivities; provided, however, that nothing in this Ordershall be construed as requiring Respondent to vary orabandon any economic benefit or any term or conditionof employment which it has heretofore established(b)Unlawfully interrogating employees concerningtheir union activities and attitudes.(c)Threatening losses to the employees if the em-ployees join the Union.(d)Soliciting employees to use the offices of theRespondent to represent them instead of a union or-ganization of their choice.(e)Discourging membership and activity on behalf ofLocal 1, Amalgamated Lithographers of America, Inter-national Typographical Union, AFL-CIO, or any otherlabor organization, by discharging or refusing to reinstateemployees or by discriminating against employees in anyother manner in regard to their hire or tenure of employ-ment or any term or condition of employment.(f)In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist the Union or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer the following employees immediate and fullreinstatement to the position held by such employee priorto October 31, 1966, or a substantially equivalent posi-tion,without prejudice to seniority or other rights andprivileges:KniplPaganoCamposLaurenceauCusumanoSodano(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Make each of the above employees named wholefor any loss of earnings and Christmas bonuses and bondssuffered by reason of the discrimination against each ofthem, in the manner set forth in the section of this Deci-sion entitled "The Remedy."(d)Upon request, bargain collectively with the above-named Union as the exclusive representative of all theemployees in the following appropriateunit, and emobdyin a signed agreement any understanding reached.All lithographic production employees of theRespondent employed at its plant, exclusive ofpapercutters, office clericals, errand boys, shippingand receiving employees, guards, watchmen, and allsupervisors as defined in Section 2(11) of the Act.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant and necessary for a determination ofcompliance with paragraphs (a) and (c) above.(f)Post at its premises in New York, New York, co-pies of the attached notice marked "Appendix." Copiesof said notice, to be furnished by the Regional Directorfor Region 2, after being duly signed by the Respondent'srepresentative, shallbe posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 2, in writ-ing,within 20 days from the date of this RecommendedOrder, what steps the Respondent has taken to complyherewith.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT offer or grant benefits in order todiscourage union activities.WE WILL NOT interrogate you unlawfully concern-ing your union activities and attitudes.WE WILL NOT threaten losses to you if you join theUnion.WE WILL NOT solicit you to use us or our super-visors to represent you instead of the union of yourchoice.WE WILL NOT discourage membership in and ac-tivity on behalf of Local 1, Amalgamated Lithog-raphers of America, International TypographicalUnion, AFL-CIO, or any other labor organization, STRATFORD LITHOGRAPHERS, INC.479by discharging or refusing to reinstate employees orby discriminating against employees in any othermanner inregard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your right toself-organization, to form, join, or assist the Union orany other labor organization, to bargain collectivelythrough representatives of your own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities.WE WILL offer the following employees immediateand full reinstatement to the position held by suchemployee prior to October 31, 1966, or a substan-tiallyequivalentposition,without prejudice toseniority or other rights and privileges:KniplPaganoCamposLaurenceauCusumanoSodanobonuses and bonds suffered by reason of the dis-crimination against each of them.WE WILL, upon request, bargain collectively withthe above-named Union as the exclusive representa-tive of all the employees in the following appropriateunit, and embody in a signed agreement any un-derstanding reached:All lithographic production employees of the-Respondent employed at its plant,exclusive ofpapercutters,officeclericals,errandboys,shippingand receiving employees, guards,watchmen,and all supervisors as defined in Sec-tion2(1 1) of the Act.STRATFORDLITHOGRAPHERS, INC.(Employer)DatedByWE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon appli-cation in accordance with the Selective Service Actand the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.WE WILL make each of the employees abovenamed whole for any loss of earnings and Christmas(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 5th Floor,Squibb Building, 745 Fifth Avenue, New York, NewYork 10022, Telephone 751-5500.